Citation Nr: 0019550	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  99-01 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for cervical spine 
(neck) disorder, claimed as secondary to service-connected 
residuals of a right scapula injury.  

2.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of a right scapula injury (right 
shoulder disorder herein).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from October 1954 to October 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a VA RO rating decision dated in 
October 1998, which denied claims for a compensable 
evaluation for service-connected right shoulder disorder, and 
for service connection for a cervical spine disorder 
secondary to the shoulder disorder.  

In March, 2000, the veteran's sworn testimony was obtained at 
a hearing before the undersigned Member of the Board sitting 
at the RO (Travel Board hearing).  

At various times throughout the appeal, the veteran raises 
the issue of entitlement to service connection for a right 
hand disorder, claimed as secondary to service-connected 
right shoulder injury residuals.  This matter is referred to 
the RO for any appropriate development and consideration.  


FINDING OF FACT

No current cervical spine disorder is demonstrated by any 
medical evidence of record; the claim for secondary service 
connection for a cervical spine disorder is not plausible.  


CONCLUSION OF LAW

The claim for secondary service connection for a cervical 
spine disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that service connection is warranted for 
a cervical spine disorder, secondary to service-connected 
residuals of a right scapula (shoulder) injury incurred in 
service in 1953.  He asserts that during his most recent VA 
examination in 1998, an examiner told him that his current 
neck disorder was due to service-connected right shoulder 
disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  

Secondary service connection for a disability is warranted 
when that disability is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Certain conditions, including arthritis, are deemed by VA to 
be chronic per se, and these conditions will be presumed to 
have been incurred in service if they were manifested to a 
compensable degree within a prescribed period of time after 
the veteran's service ended (one year for arthritis), even 
though there is no record of the conditions in service.  The 
presumption is rebuttable by probative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Service connection may be granted for any disease initially 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

As a preliminary matter, however, the Board must determine 
whether the veteran has presented evidence of a well-grounded 
claim; that is, whether he has presented a claim that is 
plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 8 (1990); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit, at 92; Tirpak, 
at 610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be: 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
claim also may be well grounded if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to assist the 
veteran in the development of the claim, including providing 
a medical examination and opinion.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995). 

The veteran's service medical records show no neck 
complaints, findings, or diagnosis, including on physical 
examination for separation from service in August 1956.  

Similarly, the post-service medical evidence of record shows 
no diagnosis of any cervical spine disorder, including 
treatment records from the VA Medical Center located in 
Chillicothe, Ohio, dated from September 1995 to September 
1997.  (It is noted that the veteran testified at his Travel 
Board hearing that no more recent VA treatment records exist, 
including at this VA facility).  

On VA examination in July 1998, the veteran gave a history of 
a 1985 work-related back injury which resulted in his 
retirement from a long career as an iron worker.  On physical 
examination, no neck disorder was noted; the examiner's 
impressions include no cervical spine diagnosis.  The 
examiner opined that a right hand disorder was "most likely 
not related" to the veteran's service-connected shoulder 
injury residuals.  

As noted above, the veteran asserts, and he testified at his 
March 2000 Travel Board hearing, that a VA examiner told him 
at his most recent VA examination that his neck disorder was 
due to his service-connected right shoulder injury.  The July 
1998 VA examination report does not include any opinion 
regarding the cervical spine.  The Board notes that this 
documented fact is in direct contradiction with the repeated 
assertion of the veteran.  In this regard, however, no 
evidence is of record to support the veteran's claim for 
secondary service connection for a neck disorder, and the 
veteran appears to be mistaken in his belief that the VA 
physician who conducted his most recent VA examination told 
him that he had a neck disorder, and/or that any such 
disorder was related to service-connected disability.  The 
report, on its face, indicates that no examination of the 
neck itself was conducted at that time, and while a couple of 
diagnoses were made, they do not include any regarding the 
cervical spine.  

While the veteran may well believe that he is currently 
diagnosed with a neck disorder, or that some qualified 
physician told him that a neck disorder was due to service or 
service-connected disability, without any evidence to support 
his assertion-an assertion directly contradicted by the 
documented, objective, medical evidence of record, a well-
grounded claim is not presented.  The veteran's statements 
that he has a current neck disorder, and that this disorder 
is due to service-connected disability, are insufficient to 
well ground his claim, since he is not competent to provide 
such medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Since there is no medical evidence 
suggesting the presence of any neck disorder currently, or of 
arthritis within one year of the veteran's discharge from 
service, the Board must conclude that the veteran's claim is 
not well grounded.  The claim is, therefore, denied.  

If the veteran is able to obtain medical evidence, such as a 
statement from a physician, supporting his contention that he 
is currently diagnosed with a neck disorder, and that this 
current disorder is due to service or service-connected 
disability, he should submit such evidence to the RO and 
request the RO to reopen his claim.  


ORDER

Service connection for a cervical spine disorder, claimed as 
secondary to service-connected residuals of a right shoulder 
injury, is denied as not well grounded.  


REMAND

The veteran maintains that an increased (compensable) 
evaluation-specifically, a 20 percent rating, is warranted 
for his service-connected right scapula injury residuals, on 
account of right shoulder and right arm pain, numbness, joint 
"popping" in and out, limitation of use of the right arm, 
especially with lifting above the shoulder, and overall 
functional impairment of the right shoulder joint.  The most 
recent VA examination in July 1998 notes the veteran's 
complaints of constant right shoulder pain, numbness, right 
arm weakness, and radiating pain into the neck and right arm, 
but in most brief terms.  Further detail is needed, including 
a descriptive statement as to the severity of his complaints 
in terms of functional impairment and the other factors 
listed at 38 C.F.R. §§ 4.40 and 4.45.  Additionally, the 
existence, and severity of, such symptoms on flare-ups was 
not reported on most recent VA examination, as is required.  
Accordingly, for these and additional reasons detailed below, 
the examination report is inadequate for rating his service-
connected disability: the veteran should be re-examined for a 
more complete assessment of his complaints of pain and 
functional loss on use and motion of the right shoulder 
joint.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
indicated that examinations of the joints must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40 
and 4.45, including consideration of any limitation of 
movement, painful movement, weakened movement, excess 
fatigability, or incoordination, as well as such factors 
during any flare-ups or exacerbations.  The July 1998 VA 
examination does not provide this sort of detailed 
information, specifically concerning functional loss due to 
pain and any painful and/or weakened motion or use of the 
right shoulder, in order to permit the Board to consider all 
applicable factors listed at 4.40 and 4.45, as mandated by 
DeLuca, supra.  

The Board is of the opinion that the veteran should be 
afforded a VA neurological examination of the right shoulder 
as well, because a review of his service medical records, the 
interval medical history, and the November 1957 RO rating 
decision, suggest that his service-connected disability may 
include a right shoulder nerve disorder.  Specifically, in 
service upon orthopedic consultation in June 1955, the 
veteran was diagnosed with marked winging of the right 
scapula.  However, the examiner noted that this was either 
due to degenerative changes of the long thoracic nerve of 
bell, or to paralysis of the serratus anticus muscle, but 
this could not be determined.  While the exact etiology of 
the veteran's disorder was never subsequently ascertained, 
the November 1957 rating decision which established service 
connection for his right shoulder injury residuals recognized 
an inservice finding of "some nerve condition."  
Accordingly, given the veteran's complaints, medical history, 
and the nature of his service-connected residuals, a VA 
neurologic examination is indicated and appropriate in this 
case.  

Finally, the Board also notes that the evidence of record 
indicates that the veteran sustained a work-related "back 
injury" in 1985 which apparently rendered him so disabled as 
to result in his early retirement.  Treatment records 
regarding any spine disorder may prove pertinent to his 
current claim on appeal-not only given the veteran's 
contentions and complaints on appeal, but as the Board is 
requesting that a future VA examination report include a 
statement distinguishing symptoms of service-connected right 
shoulder disability from non-service-connected disorders of 
the lumbosacral or cervical spine and right hand and arm.  
The veteran should be requested to identify such treatment 
records.  Additionally, the veteran testified at his March 
2000 Travel Board hearing that he had received some pertinent 
treatment from a "Dr. Clone."  As it appears that this was 
a reference to a physician whose records are not on file at 
the VA, the veteran may have been identifying additional 
pertinent private treatment records, which should be 
requested and obtained for use in the appeal.  

In view of the foregoing, and given the duty to assist the 
veteran in the development of his claim under 38 U.S.C.A. 
§ 5107, this issue is REMANDED to the RO for the following:

1.  The RO should appropriately contact 
the veteran and request the names and 
addresses of all health care providers 
(VA and non-VA) who have treated or 
examined him for right shoulder 
disability since June 1997, and he should 
also list the dates of treatment.  The 
veteran should also be asked to identify 
all care providers, and provide copies of 
all treatment records, regarding a 1985 
work-related "back injury."  The 
veteran should also be asked whether 
treatment received from "Dr. Clone" was 
pertinent to his increased rating claim 
on appeal, and if so, he should be 
requested to provide the full name and 
address of this physician.  When the 
veteran responds and provides any 
necessary authorizations, the named 
health care providers should be contacted 
by the RO and asked to submit copies of 
all related medical records.  All records 
identified by the veteran or obtained at 
the RO must be associated with the claims 
folder.

2.  The veteran should be scheduled for 
VA orthopedic and neurologic examinations 
to determine all residuals of the right 
scapula injury and the severity thereof.  

The orthopedic examiner should determine 
the current severity of his service-
connected right scapula injury 
residuals-separate and apart from any 
non-service-connected disorders or 
intercurrent injury.  All necessary 
studies should be obtained, including x-
ray studies of the right shoulder.  All 
joints affected by service-connected 
right shoulder injury residuals should be 
identified.  Specific joint difficulties 
such as the existence, if any, of 
traumatic arthritis or other impairment 
should be noted, and the examiner should 
state whether such difficulties are part 
of the service-connected residuals.  

A complete range of motion study should 
be conducted for the right shoulder 
joint.  All residuals of service-
connected right scapula injury should be 
identified, with symptoms of his service-
connected right shoulder injury residuals 
distinguished from any non-service-
connected disabilities, including any 
neck, "back", shoulder, arm, or hand 
disorders affecting motion or use of the 
right shoulder, including any 
intercurrent (post-service) injuries to 
the right shoulder, if any.  

The veteran's service-connected right 
shoulder and related complaints should be 
recorded in full.  The examiner should 
obtain a detailed history regarding any 
painful or weakened movement, excess 
fatigability with use, incoordination, 
painful motion or pain with use of the 
right shoulder, and determine whether the 
service-connected right scapula injury 
residuals exhibit pain with use, weakened 
movement-including on lifting above the 
level of the shoulder, excess 
fatigability or incoordination.  These 
determinations should, if feasible, be 
expressed in terms of degrees of 
additional range of motion loss due to 
any pain with use, weakened movement, 
excess fatigability or incoordination.  

The examiner should also express an 
opinion as to the medical probability 
that there would be additional limits on 
functional ability during flare-ups and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If this is 
not feasible, this should be so stated.  
The claims folder must be made available 
to the examiner for use in the study of 
the veteran's case.  

3.  Thereafter, the RO should review the 
veteran's claim for an increased 
(compensable) rating, to include 
consideration of the evidence received or 
submitted since the March 1999 
supplemental statement of the case 
(SSOC), as well as matters raised in this 
remand, including reference to and 
consideration of DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and 38 C.F.R. § 4.40, 
4.45 and 4.59.  If the benefit sought is 
denied, a SSOC should be issued, with 
citation to the above, and with a 
reasonable opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 


